355 U.S. 465
78 S. Ct. 425
2 L. Ed. 2d 419
AMERICAN AIRLINES, Inc., petitioner,v.NORTH AMERICAN AIRLINES, Inc., and Civil  Aeronautics Board.
No. 55.
Supreme Court of the United States
February 3, 1958

Mr. Howard C. Westwood, for petitioner.
Mr. O. D. Ozment (Solicitor General Rankin, Assistant Attorney General Hansen, Messrs. Daniel M. Friedman, Franklin M. Stone and Robert L. Toomey, on the brief), for respondent Civil Aeronautics Board.
On writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit.
PER CURIAM.


1
The judgment is reversed insofar as it set aside the Board's order. American Airlines, Inc. v. North American Airlines, Inc., 351 U.S. 79, 76 S. Ct. 600, 100 L. Ed. 953.

Mr. Justice ODUGLAS dissents